Her Curiam.

Appeal from judgment was not taken within 20 days after service of a copy of the judgment with notice of entry, as required by sections 155 and 156 of the Municipal Court Code. The orders appealed from are not appealable as of course.
If the defendant’s appeal was timely, no substantial reason is presented warranting reversal. The evidence fully justifies the judgment after inquest in the amount of $750.
The appeal should be dismissed, with $10 costs.
Eder, Hecht and Tilzer, JJ., concur.
Appeal dismissed, etc.